DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beak (WO 2015/190718, Machine translation) 
Regarding Claims 1-15, Beak et al. teaches the following compound used in an organic electroluminescent device [para 6-9]:
In para. 31, see compound below, and in para. 9, shows the general formula 1, where in the claims a1 is 0

    PNG
    media_image1.png
    174
    186
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    241
    310
    media_image2.png
    Greyscale



The compound of Beak et al. is used for an organic electroluminescent device where Ra, Rb, Rc, and Rd can be a hydrogen or C6-C60 aryl group [See above, and para. 17, and 29, i.e. Ra-Rd can be phenyl].
Although Beak et al. does not explicitly teaches the claimed compound, Beak et al. teaches a finite number of functional groups for general formula I; therefore, it would have been obvious to one ordinary skill in the art before the filing of the invention to have selected the claimed functional group as it is merely the selection of a finite amount of recognized functional groups in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. MPEP 2143 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Although Beak et al. does not explicitly teach the claimed compound, one skilled in the art before the filing of the invention would have reasonable expected that a positional isomer of the compound of Beak et al. shown above to have similar properties of the claimed isomer configuration of claim 1 and could be used for the same purpose.
Compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding Claim 16, within the combination above, modified Beak et al. teaches a composition comprising the condensed cyclic compound of claim 1 and a solvent [para 393-395].
Regarding Claim 17, within the combination above, modified Beak et al. teaches an organic light-emitting device comprising: a first electrode; a second electrode; and an organic layer disposed between the first electrode and the second electrode, wherein the organic layer comprises an emission layer and at least one condensed cyclic compound of claim 1 [para. 8].
Regarding Claim 18, within the combination above, modified Beak et al. teaches wherein the emission layer comprises the condensed cyclic compound [para. 8, see rejection of claim 1].
Regarding Claim 19, within the combination above, modified Beak et al. teaches all the structural limitations of the claim; therefore, it is it is the view of the examiner, based on the teaching of modified Beak et al., has a reasonable basis to believe that the claimed properties are inherently 
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 20, within the combination above, modified Beak et al. teaches wherein the condensed cyclic compound comprised in the emission layer is a hole transport host, and the emission layer further comprises an electron transport host and an emission material [par. 8 and 33].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL Y SUN/Primary Examiner, Art Unit 1726